                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


BECTON, DICKINSON AND COMPANY                       )
and CELLULAR RESEARCH, INC.,                        )
                                                    )
                   Plaintiffs,                      )
v.                                                  )    C.A. No. 18-1800-RGA
                                                    )
10X GENOMICS, INC.,                                 )
                                                    )
                   Defendant.                       )
                                                    )


                                    [PROPOSED] ORDER

          WHEREAS, Defendant 10X Genomics, Inc. (“10X”) having moved the Court for an

order for partial dismissal pursuant to Federal Rules of Civil Procedure 12(b)(6):

          IT IS HEREBY ORDERED this _____ day of _________________, 2019, that 10X’s

motion to dismiss is GRANTED.




                                      THE HONORABLE RICHARD G. ANDREWS
                                      UNITED STATES DISTRICT COURT JUDGE




                                                2
RLF1 20674463v.1
